The only question in this case is as to the authority of the canal board in April, 1868, to appoint superintendents of repairs upon completed sections of the canals, and is merely a question of statutory construction.
By the Revised Statutes, the canal board had the power of appointment and removal of superintendents in their discretion *Page 390 
(1 R.S. 229, § 69), and sections 99 et seq. of the same title, as amended by chapter 162, Laws of 1848, provided for the giving of official bonds, by such superintendents, to be approved by the auditor of the canal department, and prescribed the duties of the officers so appointed and qualified. So the law stood till 1857, when, by chapter 105 of the laws of that year, the legislature enacted the system of repair contracts, which, with modifications, has ever since that time been in force. Section one of that act requires the contracting board to let by contract, to the lowest bidder, all completed superintendent sections of the canal, and authorizes the same board to let all or any uncompleted portions of said canal, upon which, in their opinion, the repairs might be made by contract more thoroughly and economically than they then were or might thereafter be made by superintendents of repairs; and, in its last clause, provides that every contract shall extend over a period of from three to five years, and shall specify that the repairs therein provided for shall be made under the immediate direction of the commissioners in charge. Section two of the same act provided that the contractor for such portion of the canals, so let, should take, at a valuation to be fixed by the commissioner in charge, all boats, tools and implements, owned by the State, and belonging to such portion of the canals, in part payment on his contract. Section three provides for the payment of the contractors by monthly drafts, of the commissioner in charge, on the auditor, unless the State, division or resident engineer shall certify to the commissioner, that the contract is not properly performed, in respect either that the repairs are not promptly and properly made, or that unsuitable materials are used, or that the locks are not well attended, or that the navigation is not kept free from jams of boats, timber or other obstructions, or that the feeders are neglected, so that there is not sufficient water for navigation, in which case such monthly draft shall be withheld, and the contracting board may declare such contract abandoned, and, thereafter, the repairs on such section may be made by the commissioner until such contract shall be re-let. Section five empowers *Page 391 
the contractor to sue and recover for all trespasses upon the canal or other works under his charge, and recover the same penalties, imposed by law or otherwise, as might be recovered for like offenses, when prosecuted by a canal superintendent. By section nine, of the same act, it was provided, "the contracting board shall have the power, and it shall be their duty, to dispense with the office of superintendent of repairs in all cases where said repairs are placed under contract, viz., upon all finished portions of the canals, "and in all other cases," viz., upon unfinished portions, "when, in their opinion, said repairs can be more thoroughly and economically done by placing the same under the supervision of the resident engineers; and, in cases where they may not deem it for the best interests of the State to place said repairs under the supervision of the resident engineers, upon said unfinished portions of the canals, the said contracting board may appoint and locate so many superintendents of repairs as in their judgment the interests of the State may require. And section nineteen expressly repealed "all laws or parts of laws which conflict with the provisions of this act, or authorize the appointment of any of the officers or persons, whose appointment is herein provided for, in any other manner than according to the provisions of this act." The next legislation, in order of time, which affects the question here, occurred in 1860, where, by chapter eighty-six of the laws of that year, sections six, seven, eight, nine, ten, eleven, twelve and fifteen, of the act of 1857, were repealed, and it was further enacted, that "all laws and parts of laws, repealed by the nineteenth section of the said act of 1857, which are not inconsistent with the unrepealed provisions of the said act, shall be, and the same are hereby, revived, and shall be in full force after the passage of this act." And here ends the history of legislation, relating to the appointment of superintendents, except that, in 1867, the legislature enacted a law, which they entitled an act to amend the act of 1857, in which occurs the following language: "Nothing herein contained, nor in the act hereby amended, shall authorize the appointment or continuance in office, beyond the 1st day of June next, of any *Page 392 
superintendent of repairs." We come now, therefore, to the inquiry, whether these various statutory provisions are susceptible of an intelligent construction, and, if so, what was the law applicable to the appointment of canal superintendents at the time when the canal board assumed to make the appointment in question? To my mind the question presents no difficulty. In the first place, it is undisputed, that, by the Revised Statutes, the power of appointment rested in the canal board, and that, by the act of 1857, it was taken from the canal board, and, so far as it was not wholly abrogated, was devolved upon the contracting board; and, we have seen, that, by the last mentioned act, the office of superintendent was dispensed with, upon all finished portions of the canals, and its continuance authorized only upon such unfinished portions as the contracting board might not deem it for the best interests of the State, to place under the supervision of the resident engineers. But it is claimed, on the part of the relator, that the act of 1860, in its turn, repealed the provisions of the act of 1857, which operated as above, and revived the provisions of the Revised Statutes which created the office of superintendent, and conferred the power of appointment upon the canal board. I do not so construe that. Its effect as a repealing act is confined to certain enumerated sections of the act of 1857, not embracing either the first, second, third, fifth, or nineteenth sections, and it purports to revive only such provisions of the Revised Statutes "as are not inconsistent with the unrepealed provisions of the said act of 1857." The question is, therefore, narrowed down to this: Is the appointment of superintendents of repairs, by the canal board, as authorized by the Revised Statutes, upon completed sections of the canals, inconsistent with the provisions of the above mentioned unrepealed sections of the act of 1857, or either of them? To my mind it is clearly so. The object of that act, as expressed in the unrepealed sections above enumerated, was, clearly, to substitute the system of repairs by contract for that of repairs by superintendents upon completed sections of the canals, and the whole duty of the superintendents seems to have been devolved by those provisions *Page 393 
upon the contractors. The duties of the superintendents, as defined by the provisions of the Revised Statutes above referred to, were "to keep in repair such sections of the canals, and works connected therewith, as should be committed to his charge;" "to make all necessary contracts for that purpose;" "faithfully to expend all such moneys as shall be placed in his hands by the canal commissioners or the commissioners of the canal fund;" and "as often as once in sixty days to render his account to the comptroller, who shall audit the same." This account was of moneys expended by the superintendent for repairs, under the direction of the commissioner in charge, and the latter was required "to certify upon the account that he had examined the same, and that the several disbursements specified therein were made under his direction on the canal, or for repairs necessary to be made thereon, and that he believed such disbursements to be proper and reasonable, and to have been made as charged." Here was a complete system for the repairs of the canals. It left no room for contractors, except such as the superintendent should himself contract with, to do specific items of work, to be paid for by him, out of moneys placed in his hands by the canal commissioners or the commissioners of the canal fund." Under this system the superintendent was held responsible for the good condition of his section, and, "under the direction of the canal commissioners, and especially of the commissioners in charge," made such repairs as in his judgment were necessary to be made thereon. Under this system, also, the superintendent must have had in charge and made use of all "those boats, tools and implements owned by the State and belonging to each portion of the canal," which, under the contract system, the contractor was required to take at the valuation of the commissioner. But it is unprofitable to enlarge upon the statement, given above, of the powers and duties of these officers under the Revised Statutes. That statement is in the language of the statute itself and manifestly describes an office, whose functions are wholly inconsistent with the duties and responsibilities assumed by the contractor under the requirements of the act *Page 394 
of 1857. Under that act, reference being had only to its unrepealed provisions, we have seen that the contracting board is required to let by contract, all the completed sections of the canals, each contract to cover an entire section, and to embrace the entire work of making all necessary repairs of such portion of the canals with its structures; of tending the locks; of maintaining a supply of water through the feeders; and of expediting navigation by keeping the canal free from jams of boats, timber or other obstructions. The contractor was required to take off the hands of the State, all its boats, tools and implements, now rendered useless to the latter by the discontinuance of all work on its own account. To the contractor, also, is delegated the authority to protect the canal and its structures from injury by trespassers; his work is to be done under the immediate direction of the commissioner in charge, and he is paid by draft of the commissioner upon the auditor, subject to be stopped only upon the certificate of an engineer, that his contract is not well performed. Here, again, is a complete system for the repair and the ordinary care and management of the canals — a system which leaves no room for superintendents with any of the functions of the officer so named in the Revised Statutes, and it may well be asked, if it was intended to continue the office of superintendent upon sections under contract, what was it intended that its incumbents should do? The relator answers, to superintend the operations of the contractors. But this cannot be, for two reasons, — first, it is forbidden by the first section of the act of 1857, which provides that the contractors shall do their work "under the immediate direction of the commissioner in charge;" and, second, such a function does not belong to the office created by the Revised Statutes. That office, as we have seen, was one of specified powers and duties. The canal board was not authorized to appoint superintendents to possess discretionary powers, nor to perform such duties as the board should prescribe, but only to appoint to an office whose powers and duties were defined as above. It might well be argued, therefore, that when, by the subsequent act, all those powers and duties were devolved upon *Page 395 
other persons, that office was abolished without express provision to that effect. But we are not left, here, to the argument by inference. The nineteenth section of the act of 1857 expressly repealed all laws or parts of laws in conflict with the provisions of that act, and all such as authorized the appointment of any officers, whose appointment was therein provided for in any other manner than according to the provisions of that act; and this would have been conclusive against the power of the canal board contended for by the relator, but for the effect sought to be given to the act of 1860, in respect to which, I think, consisted the error of the Supreme Court. The learned judge who wrote the opinion at the Special Term says, that that act repealed section nineteen of the act of 1857. If he meant it did so in terms, he fell into an error in his reading of the act. It does not purport, in terms, to repeal section nineteen. If he meant that it did so in effect, viz., by reviving the provisions of the Revised Statutes which had been repealed by that section, I think we have seen he gave too large an effect to the act in question. It did not revive those provisions, except so far as they were not inconsistent with the unrepealed provisions of the act of 1857. When, therefore, it is seen that section nineteen of the act of 1857 repealed all the provisions of the Revised Statutes, which authorized the appointment of superintendents by the canal board; that section nineteen is not repealed, and that those provisions of the Revised Statutes are not revived, by the act of 1860, for the reason that they are wholly inconsistent with the unrepealed provisions of the act of 1857, establishing the system of contracts, it is impossible to escape the conclusion that the power of the canal board to appoint to that office does not exist. I do not attempt to give any effect to the provision of the act of 1867, quoted above, for, though it was the evident intention of the legislature, by that provision, to put the abolition of the office of superintendent beyond question, after the date specified, yet I do not think its terms apt to accomplish that purpose, and I think it clear, that it was unnecessary, so far as the question here is concerned. It provided that nothing in the *Page 396 
act of 1857 should be construed to authorize the appointment or continuance in office, beyond the first day of June then next, of any superintendent of repairs. The act of 1857 never authorized the appointment of superintendents, except by the contracting board, in their discretion, upon uncompleted sections of the canals, and this authority was conferred by section nine, which was repealed by the act of 1860. The authority here claimed for the canal board existed, if at all, under the Revised Statutes. But I think it is demonstrated that that authority was abrogated by the act of 1857, and was not revived by the act of 1860. If so, the appointment of the relator was without authority of law, and the auditor was right in refusing to approve his bond.
The order appealed from should be reversed.
Judgment affirmed. *Page 397